     Case 2:19-cv-00617-KJM-AC Document 42 Filed 06/17/21 Page 1 of 2


 1   COSCA LAW CORPORATION
     CHRIS COSCA SBN 144546
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   Telephone: 914-367-0090
     Facsimile: 888-763-9761
 8   Pro Hac Vice

 9   Attorneys for Plaintiffs
10
                                     UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13
      MARK BAIRD and                                    Case No. 2:19-CV-00617
14    RICHARD GALLARDO,
15                                                      NOTICE OF
                            Plaintiffs,                 MOTION FOR CONTINUANCE
16            v.
                                                        Courtroom:         3
17    ROB BONTA, in his official capacity as            Judge:             Hon. Kimberly J. Mueller
18    Attorney General of the State of California,      Date:              June 18, 2021
      and DOES 1-10,                                    Time:              10:00 a.m.
19                                                      Action Filed:      April 10, 2019
20                          Defendants.
21

22   TO DEFENDANT XAVIER BECERRA, in his official capacity as Attorney General for the
23   State of California:
24                  PLEASE TAKE NOTICE that on June 18, 2021 at 10:00 a.m., or as soon
25   thereafter as this matter may be heard before the Honorable Kimberly J. Mueller in Courtroom 3
26   on the 15th Floor of the United States District Court for the Eastern District of California, located
27   at the Robert T. Matsui Federal Courthouse at 501 I Street, Sacramento, California 95814,
28
                                                1
                   __________________________________________________________
                   NOTICE OF MOTION TO ADJOURN RETURN DATE OF PLAINTIFFS’
                        SECOND MOTION FOR A PRELIMINARY INJUNCTION
     Case 2:19-cv-00617-KJM-AC Document 42 Filed 06/17/21 Page 2 of 2


 1   Plaintiffs Mark Baird and Richard Gallardo will and hereby do move under Local Rules 144 and

 2   230 for a continuance of the return date for Plaintiffs’ Second Motion for a Preliminary Injunction

 3   from June 18, 2021 to July 16, 2021.

 4          This motion is based on the within Notice of Motion and accompanying Declaration of

 5   Amy L. Bellantoni.

 6          In accordance with this Court’s standing order, counsel for Plaintiffs and the Attorney

 7   General conferred on June 15, 2021 and Defendant’s counsel consents to the relief requested.

 8

 9   Dated: June 17, 2021                                Respectfully submitted,

10                                                       THE BELLANTONI LAW FIRM, PLLC

11
                                                          /s/ Amy L. Bellantoni_________________
12
                                                         Amy L. Bellantoni, Esq.
13                                                       Counsel for Plaintiffs
                                                         Pro Hac Vice
14                                                       abell@bellantoni-law.com

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                 __________________________________________________________
                  NOTICE OF MOTION TO ADJOURN RETURN DATE OF PLAINTIFFS’
                       SECOND MOTION FOR A PRELIMINARY INJUNCTION
